Affirming.
The questions submitted for determination on this appeal are identical in every respect, except as to parties and amounts involved, with those involved in the case of Blue Diamond Coal Company v. Cornett, Sheriff of Perry County, et al., 300 Ky. 647,  189 S.W.2d 963. We affirmed the judgment in that case on October 19, 1945, determining the legal questions involved against appellants.
It is agreed by parties in their briefs filed in this case that the legal questions in it and in the Blue Diamond Coal Company case are identical.
Finding no grounds for overruling our determinations *Page 832 
made in the Blue Diamond Coal Company case, and still adhering to the conclusions reached therein, it follows that the judgment of the Perry Circuit Court appealed from should be, and it is, affirmed.